Citation Nr: 0624038	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-30 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of 
rheumatic fever, to include hypertensive and arteriosclerotic 
heart disease, status post multiple myocardial infarctions.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for asthmatic 
bronchitis, to include bronchial asthma.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from November 1954 to November 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2003, March 2004 and January 
2005 decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for 
residuals of rheumatic fever, to include hypertensive and 
arteriosclerotic heart disease, status post multiple 
myocardial infarctions, is recharacterized from that at the 
RO.  38 C.F.R. § 19.35; See also, Board decision, June 1999.  


FINDINGS OF FACT

1.  A July 2002 RO rating decision denied claims of service 
connection for residuals of rheumatic fever, to include 
hypertensive and arteriosclerotic heart disease, status post 
multiple myocardial infarctions, and service connection for 
asthmatic bronchitis, to include bronchial asthma.  Notice of 
this rating decision was issued to the veteran in July 2002, 
and no timely reply is of record.  

2.  Evidence submitted since the unappealed July 2002 RO 
rating decision, whether considered by itself or with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate either the claim 
of service connection for residuals of rheumatic fever, to 
include hypertensive and arteriosclerotic heart disease, 
status post multiple myocardial infarctions; or asthmatic 
bronchitis, to include bronchial asthma, is either cumulative 
or redundant of evidence previously considered, and does not 
raise a reasonable possibility of substantiating the 
previously denied claims.  


CONCLUSIONS OF LAW

1.  Evidence submitted since an July 2002 decision, wherein 
the RO denied entitlement to service connection for residuals 
of rheumatic fever, to include hypertensive and 
arteriosclerotic heart disease, status post multiple 
myocardial infarctions, is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5013, 5103A, 5104, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 3.160, and 20.1103 (2005).  

2.  Evidence submitted since a July 2002 decision, wherein 
the RO denied entitlement to service connection for asthmatic 
bronchitis, to include bronchial asthma, is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5013, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.159, 3.160, and 20.1103 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to a 
petition to reopen a claim of service connection for PTSD.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

VA law and regulations provide that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VA also must provide a 
medical examination or obtain a medical opinion when such 
evidence is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the VA's duty to assist, at 38 U.S.C. § 
5103(a), includes providing notice to a claimant of the VA's 
duty to assist, before the initial unfavorable agency of 
original jurisdiction (AOJ) decision (i.e., that of the RO) 
on a claim for VA benefits.  The veteran raises October 2003 
petitions to reopen claims of service connection for 
residuals of rheumatic fever, to include hypertensive and 
arteriosclerotic heart disease, status post multiple 
myocardial infarctions, and asthmatic bronchitis, to include 
bronchial asthma, which were most recently previously denied 
by an RO decision of July 2002.  Notice of the Veterans 
Claims Assistance Act of 2000 (VCAA) and the VA's duty to 
assist were issued to the veteran in November 2003, prior to 
RO decisions in March 2004 and January 2005, prior to 
statements of the case (SOC's) of August 2004 and May 2005.  
Accordingly, the timing of the notices complies with 
Pelegrini.  

In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  The Court 
also held that 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) 
require notice of five elements of a claim of service 
connection, which are: (1) veterans status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability at issue; (4) the degree of 
disability; and, (5) the effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held in part that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  It further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

The VCAA notices of record are in substantial compliance with 
the ruling in Kent, and any deficiencies therein are 
prejudicial to the veteran's claims.  The veteran was advised 
of what evidence he was expected to provide-medical 
information regarding any residual of in-service rheumatic 
fever and bronchitis, the central and controlling matter on 
appeal.  Additionally, the veteran has failed to support his 
petitions to reopen by submitting or identifying any medical 
nexus evidence.  Additional development is not indicated.  


Analyses  of the Appeal  

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction, such as an RO rating 
decision, shall be final and binding on all field offices of 
the Department of Veterans Affairs as to conclusion based on 
the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
2002).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

When a claim to reopen is presented under 38 C.F.R. § 5108, 
the Secretary must first determine whether the evidence 
presented or secured since the last final disallowance of the 
claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

The Board notes that 38 C.F.R. § 3.156 was amended in August 
2001, and that the standard for finding new and material 
evidence was changed as a result.  C.F.R. § 3.156(a).  This 
change in the law is applicable only to claims filed after 
August 29, 2001, the effective date of the amendment.  As the 
veteran's petition to reopen a claim was filed in March 2003, 
the new criteria apply in this case.  

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  




Residuals of Rheumatic Fever, to include Heart Disease  

Service connection for rheumatic fever, to include 
arteriosclerotic heart disease, status post myocardial 
infarction, was initially denied in an RO decision of March 
1972, notice of which was issued in April 1972, on the basis 
that the veteran's  in-service episode of rheumatic fever had 
been acute, and that, "[t]here is no relation between the 
rheumatic fever bout suffered by veteran in service and his 
present heart condition."  A June 1999 Board decision found 
that no new and material evidence had been submitted to 
reopen a claim of service connection for, "residuals of," 
rheumatic fever.  The basis of the opinion was, as before, 
that the veteran's post service heart disease was not shown 
to be a residual of his acute and resolved episode of 
rheumatic fever in service.  

A July 2002 RO decision found that no new and material 
evidence had been submitted to reopen the claim of service 
connection for residuals of rheumatic fever, to include heart 
disease.  Notice of this decision was issued to the veteran 
at his last known address of record in July 2002.  The RO 
denied the claim, referencing service medical records and 
post-service medical evidence, specifically including the 
private hand-written medical statement of W.C.O., M.D., dated 
in April 1993.  This evidence showed current treatment for 
hypertension, and arteriosclerotic heart disease (ASHD), 
without relation to service or an episode of treatment for 
rheumatic fever in service.  

The July 2002 RO decision became final in July 2003, when the 
veteran did not file a notice of disagreement within one year 
of notice of the decision.  See 38 U.S.C.A. § 7105(a); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (Pursuant to 
38 U.S.C. § 7105, a Notice of Disagreement initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
Statement of the Case is issued by VA).

The July 2002 RO decision may not be revisited but by the 
submission of new and material evidence.  38 U.S.C.A. 
§ 7105(c) and 5108 (West 2002); 38 C.F.R. § 20.1103 (2005); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The veteran has neither identified nor submitted evidence in 
support of his claim, other than a copy of Dr. W.C.O.'s April 
1993 medical statement, and recent treatment regarding heart 
disease, without relation to service or in-service rheumatic 
fever.  The veteran has also submitted his continued 
statements of general entitlement.  This evidence is 
duplicative, and clearly does not represent new and material 
evidence to reopen a previously denied claim.  Morton v. 
Principi, 3 Vet. App. 508 (1992).  

While the veteran my truly believe that he has a heart 
disorder which is the residual of rheumatic fever in service, 
as a lay person, is not qualified to make medical assertions 
as to medical diagnosis, causation or etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His statements 
are not competent medical evidence to warrant reopening of 
the claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The November 2003 and October 2004 VCAA notices repeatedly 
advised the veteran of his need to submit, or at least 
identify, new and material evidence-preferably medical-not 
only of current heart disease, but new and material evidence 
which associates a current heart disorder with his prior 
service, including rheumatic heart disease in service.  
Instead, the veteran has failed to submit any non-duplicative 
evidence.  Under VCAA, a claimant for VA benefits has the 
responsibility to present and support the appeal-the VA is 
under no duty to prove the claim on the veteran's behalf.  38 
U.S.C. §  5107(a); See Wamhoff v. Brown, 8 Vet. App. 517 
(1996); Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 
Vet. App. 406 (1991).  

Because no new and material evidence has been received with 
regard to this matter repeatedly denied, the petition to 
reopen the previously denied claim fails.  The claim is not 
reopened, and the matter remains denied.  



Asthmatic Bronchitis, Bronchial Asthma  

Service connection for bronchitis was initially denied in a 
May 1973 RO decision.  Notice of this decision was issued to 
the veteran later in May 1973, and the decision became final.  
In May 1984, the veteran attempted to reopen the claim, but 
the RO found that no new and material evidence had been 
received.  Most recently, a July 2002 RO decision found that 
no new and material evidence had been submitted to reopen a 
claim of service connection for asthmatic bronchitis, to 
include bronchial asthma.  In doing so, the RO noted that 
although the veteran had been hospitalized in service in 
November 1955 for an episode of acute bronchitis, no residual 
of bronchitis was shown at separation from service in 1956 
and present residuals are not demonstrated.  

The July 2002 RO decision may not be revisited but by the 
submission of new and material evidence.  38 U.S.C.A. 
§ 7105(c) and 5108 (West 2002); 38 C.F.R. § 20.1103 (2005); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The veteran submits medical evidence of recent ongoing 
treatment for allergic rhinitis and asthma, without relation 
to service, other than his repeated lay opinion of general 
entitlement.  Such evidence is not new and material.  Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  

The November 2003 and October 2004 VCAA notices repeatedly 
advised the veteran of his need to submit, or at least 
identify, new and material evidence-preferably medical-not 
only of current asthmatic bronchitis or bronchial asthma, but 
medical evidence which associates such current disorders with 
his prior service.  Instead, the veteran has failed to submit 
such necessary evidence.  Under VCAA, a claimant for VA 
benefits has the responsibility to present and support the 
appeal-the VA is under no duty to prove the claim on the 
veteran's behalf.  38 U.S.C. § 5107(a); See Wamhoff v. Brown, 
8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, 
reconsidered, 1 Vet. App. 406 (1991).  

Because no new and material evidence has been received with 
regard to this matter repeatedly denied, the petition to 
reopen the previously denied claim fails.  The claim is not 
reopened, and the matter remains denied.  


ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for residuals of rheumatic fever, 
to include hypertensive and arteriosclerotic heart disease, 
status post multiple myocardial infarctions, and the appeal 
is denied.  

New and material evidence has not been submitted to reopen a 
claim of service connection for asthmatic bronchitis, to 
include bronchial asthma, and the appeal is denied .  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


